                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

J.B., as PARENT and NEXT FRIEND of K.B.,             )
a minor child,                                       )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )      Civil No. 3:18-cv-00090
                                                     )      Judge Trauger
SUMNER COUNTY BOARD OF                               )
EDUCATION, ET AL.,                                   )
                                                     )
       Defendants.                                   )

                                           ORDER

       On September 11, 2018, the magistrate judge issued a Report and Recommendation

(DE #15), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the defendants’ Motion to Dismiss

(Docket No. 13) is GRANTED, and this case is DISMISSED without prejudice.

       This Order constitutes the judgment in the case.

       It is so ORDERED.

       ENTER this 16th day of October 2018.




                                             ALETA A. TRAUGER
                                             United States District Judge
